                        UNITED STATES DISTRICT COURT
                           DISTRICT Of NEW JERSEY


 UNITED STATES Of AMERICA                     Criminal No. 19-449 (fLW)

                                               CONTINUANCE ORDER
                  vs.

 CORY M. OWENS

      This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey (by

Alexander E. Ramey, Assistant United States Attorney), and defendant Cory M.

Owens (by Lisa Van Hoeck, Assistant federal Public Defender) for an order

granting a continuance of the proceedings in the above-captioned matter

through September 9, 2019; and no continuances having previously been

granted by the Court; and the defendant being aware that he has the right to a

trial within seventy (70) days of the indictment filed in this case, pursuant to

Title 18, United States Code, Section 3161 (c)( 1), and the defendant having

waived such right and consented to the continuance, and for good cause shown,

      IT IS THE FINDING Of THIS COURT that this action should be continued

for the following reasons:

       1) The defendant and his counsel require additional time to review

discovery, and prepare and file appropriate motions, and otherwise prepare for

trial; and

      (2) Pursuant to Title 18, United States Code, Section 3 161(h)(7), the ends

of justice served by granting the continuance outweigh the best interest of the

public and the defendant in a speedy trial.
                                   C’s
       IT IS, therefore, on this   I day of July,   2019,

       ORDERED that this action be, and it hereby is, continued through

September 9, 2019; and it is further

       ORDERED that the period from the date this Order is signed through

September 9, 2019, shall be excludable in computing time under the Speedy

Trial Act of 1974




                                       HO)1. FREDA L. XOLFSON
                                       Chief United States District Judge



Form and entry consented to:



          r-
Lisa Van Hoeck
Assistant Federal Public Defender
Counsel for Defendant


    /1•

   / 4
Cory M. Owens
Defendant




Alexafder E. Ramey
Assistant U.S. Attorney
